SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT AND GUARANTY AGREEMENT DATED AS OF JUNE 6, 2008 BETWEEN TORRENT ENERGY CORPORATION AS BORROWER, THE GUARANTORS PARTY HERETO AND YA GLOBAL INVESTMENTS, L.P. AS LENDER 1. AMOUNT AND TERMS OF CREDIT 1 1.1 Term Loan 1 1.2 Repayment of Term Loan 2 1.3 Use of Proceeds 2 1.4 Interest on Term Loan 3 1.5 Fees 4 1.6 Receipt of Payments 4 1.7 Application and Allocation of Payments 4 1.8 Accounting 4 1.9 Indemnity 4 1.10 Access 5 1.11 Chief Restructuring Officer 6 1.12 Taxes 6 1.13 Super-Priority Nature of Obligations and Lender’s Liens 6 1.14 Payment of Obligations 7 1.15 No Discharge; Survival of Claims 7 1.16 Waiver of Any Priming Rights 8 2. CONDITIONS PRECEDENT 8 2.1 Conditions to the Term Loan 8 3. REPRESENTATIONS AND WARRANTIES 9 3.1 Corporate Existence; Compliance with Law 9 3.2 Executive Offices; Corporate or Other Names; FEIN 9 3.3 Corporate Power; Authorization; Enforceable Obligations 10 3.4 Financial Statements 10 3.5 Material Adverse Effect 10 3.6 Ownership of Property; Liens 11 3.7 Restrictions; No Default 11 3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness 11 3.9 Government Regulation 11 3.10 Taxes 12 3.11 ERISA 12 3.12 No Litigation 13 3.13 Brokers 13 3.14 Full Disclosure 14 3.15 Environmental Matters 14 3.16 Insurance Policies 14 3.17 Deposit and Disbursement Accounts 14 3.18 Government Contracts 14 3.19 Customer and Trade Relations 14 3.20 Agreements and Other Documents 15 -i- 3.21 Bankruptcy Matters 15 4. FINANCIAL STATEMENTS AND INFORMATION 15 4.1 Reports and Notices 16 4.2 Communication with Accountants 16 4.3 Documents Filed with the Bankruptcy Court or Delivered to the U.S.Trustee or Committee 16 5. AFFIRMATIVE COVENANTS 16 5.1 Maintenance of Existence and Conduct of Business 16 5.2 Payment of Charges and Claims 17 5.3 Books and Records 17 5.4 Litigation 17 5.5 Insurance 17 5.6 Compliance with Laws 18 5.7 Agreements; Leases 18 5.8 Intentionally Omitted 18 5.9 Environmental Matters 18 5.10 Application of Proceeds 19 5.11 Fiscal Year 19 5.12 Subsidiaries 19 5.13 Further Assurances 19 5.14 Appraisals 19 5.15 Intellectual Property 19 5.16 Schedule of Financial Affairs 19 6. NEGATIVE COVENANTS 19 6.1 Mergers, Subsidiaries, Etc 19 6.2 Indebtedness 20 6.3 Affiliate and Employee Transactions 20 6.4 Capital Structure and Business 20 6.5 Guaranteed Indebtedness 20 6.6 Liens 20 6.7 Sale of Assets 20 6.8 ERISA 21 6.9 [Intentionally Omitted] 21 6.10 Restricted Payments; Use of Proceeds 21 6.11 Hazardous Materials 21 6.12 Sale-Leasebacks 22 6.13 Cancellation of Indebtedness 22 6.14 Bank Accounts 22 6.15 Margin Regulations 22 6.16 Limitation on Negative Pledge Clauses 22 -ii- 6.17 Material Contracts 22 6.18 Leases 22 6.19 New Premises 22 6.20 Repayment of Indebtedness 22 6.21 Chapter 11 Claims 22 7. TERM 22 7.1 Duration 23 7.2 Survival of Obligations 23 8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES 23 8.1 Events of Default 23 8.2 Remedies 27 8.3 Waivers by Borrower 27 9. SUCCESSORS AND ASSIGNS 28 9.1 Successors and Assigns 28 9.2 Participations; Assignments 28 10. MISCELLANEOUS 28 10.1 Complete Agreement; Modification of Agreement 29 10.2 Fees and Expenses 29 10.3 No Waiver 30 10.4 Remedies 30 10.5 Severability 30 10.6 Conflict of Terms 31 10.7 Right of Setoff 31 10.8 Authorized Signature 31 10.9 Notices 31 10.10 Section Titles 32 10.11 Counterparts 32 10.12 Time of the Essence 33 10.13 GOVERNING LAW 33 10.14 WAIVER OF JURY TRIAL 33 10.15 Publicity 34 10.16 Dating 34 10.17 Parties Including Trustees; Bankruptcy Court Proceedings 34 10.18 Right of First Refusal 34 11. GUARANTY 35 11.1 Guaranty of the Obligations 35 11.2 Payment by Guarantors 35 -iii- 11.3 Liability of Guarantors Absolute 35 11.4 Waivers by Guarantors 37 11.5 Guarantors’ Rights of Subrogation, Contribution, etc 37 11.6 Subordination of Other Obligations 38 11.7 Continuing Guaranty 38 11.8 Authority of Guarantors or Borrower 38 11.9 Financial Condition of Borrower 38 -iv- INDEX OF ANNEXES, SCHEDULES AND EXHIBITS Annex A - Definitions; Rules of Construction Annex B - Financial Statements and Notices Schedule 1.3 - Use of Proceeds Schedule 2.1(a) - Closing Agenda Schedule 3.2 - Executive Offices; Principal Places of Business; Locations of Collateral; Trade Names Schedule 3.5 - Liabilities Schedule 3.6 - Real Estate and Leases Schedule 3.8 - Ventures, Subsidiaries and Affiliates; Outstanding Stock Schedule 3.10 - Tax Matters Schedule 3.11 - ERISA Plans, etc. Schedule 3.12 - Litigation Schedule 3.13 Brokers Schedule 3.15 - Environmental Matters Schedule 3.17 - Disbursement and Deposit Accounts Schedule 3.18 - Government Contracts Schedule 3.19 - Customer & Trade Relations Schedule 3.20 - Certain Contracts Schedule 6.2 - Indebtedness Schedule 6.3 - Loans to and Transactions with Employees Schedule 6.6 - Liens Schedule 6.11 - Hazardous Materials Schedule 6.19 Leases Schedule 10.8 - Authorized Signatures Exhibit A - Form of Term Loan Note i SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT AND GUARANTY AGREEMENT, dated as of June 6, 2008 (this “Agreement”), between TORRENT ENERGY CORPORATION, a Colorado corporation (“Borrower”), as borrower, the subsidiaries of the Borrower party hereto, as guarantors (each, a “Guarantor” and collectively, the “Guarantors”) and YA GLOBAL INVESTMENTS, L.P., a Cayman Islands exempt limited partnership (together with its successors, assigns and transferees, the “Lender”), as lender.Capitalized terms used herein are defined in Annex A or in the text hereof. R E C I T A L S A.On
